IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


GERMANTOWN CAB COMPANY,                 :   No. 2 EAP 2016
                                        :
                 Appellant              :   Appeal from the Order dated December
                                        :   14, 2015 in the Commonwealth Court at
                                        :   No. 586 MD 2014.
           v.                           :
                                        :
                                        :
PHILADELPHIA PARKING AUTHORITY,         :
                                        :
                 Appellee               :


                                   ORDER


PER CURIAM
     AND NOW, this 18th day of October 2016, the Order of the Commonwealth Court

is AFFIRMED.